DETAILED ACTION
This correspondence is in response to the communications received March 6, 2020.  Claims 1-11 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Relevant Prior Art
Ichikawa et al. (US 2013/0036819) Fig. 7B shown below, however this prior art lacks the shielding portion for laser trimming the vibrator element.

    PNG
    media_image1.png
    537
    846
    media_image1.png
    Greyscale


Ishii (US 2013/0257553) Figs. 9A-B, shown below, however this prior art lacks the shielding portion for laser trimming the vibrator element.

    PNG
    media_image2.png
    377
    796
    media_image2.png
    Greyscale


Naito et al. (US 2013/0241359) Fig. 15, shown below, however this prior art lacks the shielding portion for laser trimming the vibrator element.

    PNG
    media_image3.png
    475
    773
    media_image3.png
    Greyscale



Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image4.png
    658
    809
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    711
    870
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    798
    722
    media_image6.png
    Greyscale

Regarding claim 1, the Applicant discloses in Fig. 1-3, provided above, a vibrator device comprising: 

a base (21, ¶ 0033); 

a circuit element (3, ¶ 0033) disposed on the base (3 on 21); 

a vibrating element (6, ¶ 0034) disposed to at least partially overlap the circuit element in a plan view (6 over 3); and 

a support substrate that is disposed between the circuit element and the vibrating element and supports the vibrating element (support substrate is 4, which is between 6 and 3), wherein 

the vibrating element (6) has a frequency adjustment portion (80, ¶ 0043) that performs frequency adjustment by removing at least a part of the vibrating element (¶ 0062), and 

the support substrate includes 

a base portion (as can be seen in Fig. 3, element 40, ¶ 0062) that supports the vibrating element (6), 

a support portion (as can be seen in Fig. 2, elements 411, 412, ¶ 0062) that supports the base portion (411, 412 support 40), 

a beam portion (44, 45, ¶ 0046) that couples the base portion and the support portion (shown), and 

a shielding portion (46, 47, 48 and 49, ¶ 0046) that is connected to the beam portion (shown connected), overlaps the frequency adjustment portion in a plan view (46-49 overlap 80 vertically), and has light shielding properties (46-49 discussed with light shielding properties in ¶ 0046).

REASONS FOR ALLOWANCE
Claims 1-11 are allowed. 
The following is an Examiner's statement of reasons for allowance: The vibrator device packaging arrangement as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 
Regarding claims 1, 2 and 5, the prior art discloses a vibrator device packaging arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of features of a base, circuit element (i.e. an integrated circuit chip), vibrating element, support substrate between the vibrating element and the circuit element, the vibrating element has a frequency adjustment portion which can be “trimmed” by laser ablation, however it has been found to adversely effect the circuit element which is located below the frequency adjustment portion, so the Applicant has modified the typical arrangement with a “shielding portion” that is particularly situated as claimed,
“a shielding portion that is connected to the beam portion, overlaps the frequency adjustment portion in a plan view, and has light shielding properties.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893